Case 2:20-cv-01526-SJF-ARL Document 28-8 Filed 11/20/20 Page 1 of 1 PageID #: 217
                                                                         EXHIBIT 8
               FJR                Law Office of Francisco J. Rodriguez

                                          1111 W. Nolana Ave ~ McAllen, TX 78504

    Francisco J. Rodriguez
    Danielle C. Rodriguez
    Jared A. Clark


    November 25, 2019

    Antonio Juarez Hernandez VIA EMAIL ONLY: a.juarezhernandez@hotmail.com
    Calle 28 LT 6 MZA 28 102
    Cancun, Quintana Roo 77500

    RE:      Balance of $235,077.07 That Needs to Be Paid to Card Connect or our Firm

    Dear Mr. Hernandez:

    This is to inform you I am withdrawing from representing you pursuant to Section IX of
    our employment contract. This is effective immediately.

    As you know, you authorized transfers from your debit card in sums totaling
    approximately $235,000. This sums were disbursed to parties according to your
    authorization and instructions.

    Card Connect, LLC informed us your bank account never paid them, and they have been
    trying to collect from my account since they credited my account so I could disburse the
    sums in accordance with your direction.

    Card Connect, LLC sent us the following document showing they have not been paid by
    your bank. (See attachment “A”), I have requested proof from you that your account
    was debited as you and others have represented to me was the case. But you have not
    sent me any proof so I can clear up the matter. Since you are not cooperating, I have no
    choice but to cease my representation of you.

    I anticipate that Card Connect, LLC will soon be suing us for the amounts unless we pay
    them immediately. Again, I ask you to send me the amount owed or proof that your bank
    account was deducted. I am sending you relevant documents regarding this matter.

    Sincerely,



    FRANCISCO J. RODRIGUEZ
    FJR/sm
    Encls.




                         Tel (956) 365-4877 . Fax (956) 365-4867. Email: frankr@mcallenlawfirm.com
